Motions by defendant Teledyne, Inc., to dismiss appeals denied. Memorandum: Defendant Teledyne, Inc. moves to dismiss plaintiffs’ appeals "from the judgment entered in this action in favor of the defendants and against the plaintiffs, filed in the office of the Clerk of the County of Onondaga, on November 25, 1986” on the ground that "there *1008is no such judgment as is purported to be appealed from in the notice of appeal”. Pursuant to CPLR 5520 (c), we correct the description of the paper appealed from to recite that the appeals are taken from the supplemental order dated November 19, 1986 and, as corrected, we treat the notices of appeal as valid. Present—Dillon, P. J., Doerr, Boomer, Pine and Lawton, JJ.